     Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 1 of 7
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 29, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
 Plaintiff,                                 §
                                            §
       v.                                   §               CRIMINAL NO. 2:13-380-2
                                            §
JOANNA CASTANEDA,                           §
 Defendant.                                 §

                       MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Joanna Castaneda’s “Emergency [Motion

for] Compassionate Release Under First Step Act U.S.C. 18 § 3582(c)(1)(A)

‘Extraordinary and Compelling Circumstances.’” D.E. 73. For the reasons stated herein,

her motion is DENIED.

I. BACKGROUND

       In 2013, Defendant pled guilty to conspiracy to possess with intent to distribute

3.839 kilograms of methamphetamine (ice). She has served roughly 87 months (73%) of

her 120-month sentence and has a projected release date of December 17, 2021. Citing 18

U.S.C. § 3582(c)(1)(A), Defendant now moves the Court for compassionate release

because she recently recovered from COVID-19 and fears becoming re-infected in prison.

She states that she “requested through the social worker to file for Compassionate Release

/ Reduction in sentence to the Warden as of July 14, 2020,” but she did not wait for a

response before filing her current motion on July 17, 2020. D.E. 73, p. 1.




                                             1
     Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 2 of 7




II. LEGAL STANDARD

      The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

             (c) Modification of an Imposed Term of Imprisonment.—
             The court may not modify a term of imprisonment once it has
             been imposed except that—
                 (1) in any case—
                     (A) the court, upon motion of the Director of the Bureau
                     of Prisons, or upon motion of the defendant after the
                     defendant has fully exhausted all administrative rights
                     to appeal a failure of the Bureau of Prisons to bring a
                     motion on the defendant’s behalf or the lapse of 30 days
                     from the receipt of such a request by the warden of the
                     defendant’s facility, whichever is earlier, may reduce
                     the term of imprisonment (and may impose a term of
                     probation or supervised release with or without
                     conditions that does not exceed the unserved portion of
                     the original term of imprisonment), after considering
                     the factors set forth in section 3553(a) to the extent that
                     they are applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      The applicable United States Sentencing Commission policy statement provides

that extraordinary and compelling reasons for early release exist where:

      (A) Medical Condition of the Defendant.—

           (i) The defendant is suffering from a terminal illness (i.e., a
           serious and advanced illness with an end of life trajectory). A
           specific prognosis of life expectancy (i.e., a probability of death
           within a specific time period) is not required. Examples include
           metastatic solid-tumor cancer, amyotrophic lateral sclerosis
           (ALS), end-stage organ disease, and advanced dementia.



                                             2
     Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 3 of 7




           (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,
             (II) suffering from a serious functional or cognitive
             impairment, or
             (III) experiencing deteriorating physical or mental health
             because of the aging process,

             that substantially diminishes the ability of the defendant to
             provide self-care within the environment of a correctional
             facility and from which he or she is not expected to recover.

      (B) Age of the Defendant. –

           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process;
           and (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less;

      (C) Family Circumstances. –

          (i) The death or incapacitation of the caregiver of the defendant’s
          minor child or minor children.

          (ii) The incapacitation of the defendant’s spouse or registered partner
          when the defendant would be the only available caregiver for the
          spouse or registered partner.

      (D) Other Reasons. –

           As determined by the Director of the Bureau of Prisons, there exists in
           the defendant’s case an extraordinary or compelling reason other than,
           or in combination with, the reasons described in subdivisions (A)
           through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

      Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

not a danger to the safety of any other person or the community, as provided in 18 U.S.C.


                                             3
     Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 4 of 7




§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and

characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the

nature and circumstances of the offense; the need for the sentence to reflect the seriousness

of the offense, promote respect for the law, and provide just punishment for the offense;

the need to deter criminal conduct and protect the public from further crimes of the

defendant; the need to provide the defendant with, among other things, any needed medical

treatment; and the various kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:

       A review of a motion for release based on COVID-19 is highly fact-intensive
       and dependent on the specific conditions of confinement and medical
       circumstances faced by the defendant. Hence, a prisoner cannot satisfy his
       burden of proof by simply citing to nationwide COVID-19 statistics,
       asserting generalized statements on conditions of confinement within the
       BOP, or making sweeping allegations about a prison’s ability or lack thereof
       to contain an outbreak. . . . [T]he rampant spread of the coronavirus and the
       conditions of confinement in jail, alone, are not sufficient grounds to justify
       a finding of extraordinary and compelling circumstances. Rather, those
       circumstances are applicable to all inmates who are currently imprisoned and
       hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing


                                              4
       Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 5 of 7




United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

III. ANALYSIS

         Defendant is 27 years old. She states that she tested positive for COVID-19 on July

8, 2020, and fears she will not survive should she become infected a second or third time

while incarcerated. She also emphasizes that she has participated in a variety of educational

programs and has had no disciplinary record while incarcerated.

         While the Court is permitted to consider post-sentencing rehabilitation in

determining whether to grant an eligible defendant a sentence reduction, it is not authorized

to grant a reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. §

1B1.10, app. n.1(B)(iii). Assuming that Defendant is not immune to COVID-19 based on

her prior infection,1 she has failed to offer evidence of any underlying medical condition

that would make her particularly vulnerable to severe illness or death should she contract

COVID-19 a second time.2 The Court is similarly without sufficient information regarding


         1. Scientists currently “can’t say for sure” whether antibodies to COVID-19 can prevent reinfection, and “it’s
also not clear how long they linger.” How Long Will Immunity to the Coronavirus Last, NPR (Jul. 23, 2020),
https://www.npr.org/sections/health-shots/2020/07/23/894670842/how-long-will-immunity-to-the-coronavirus-last.

          2. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and people
of any age who have certain underlying medical conditions are at higher risk for severe illness or death from COVID-
19. People Who Are at Higher Risk for Severe Illness, CDC (June 25, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-increased-risk.html?. People of any age with the following conditions are at
increased risk of severe illness from COVID-19: Chronic kidney disease; COPD (chronic obstructive pulmonary
disease); Immunocompromised state from solid organ transplant; Obesity; Serious heart conditions, such as heart
failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2 diabetes mellitus. People with
the following conditions might be at an increased risk for severe illness from COVID-19: Asthma (moderate-to-
severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from blood or bone


                                                          5
       Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 6 of 7




her conduct while in prison to determine whether she poses a danger to society. Finally,

Defendant admits that she did not wait 30 days after seeking compassionate release via

“the social worker,” but instead asks the Court to waive the exhaustion requirement.

        “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully

exhaust their administrative rights to appeal or wait for 30 days to lapse from such a petition

in order to bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States v. Gomez,

2020 WL 2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v. Licciardello,

2020 WL 1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana, 2020 WL

1853797, at *1 (S.D. Tex. Apr. 10, 2020)); see also, e.g., United States v. Reeves, 2020

WL 1816496, at *2 (W.D. La. Apr. 9, 2020) (“While the Court is well aware of the effects

the Covid-19 pandemic . . . , § 3582(c)(1)(A) does not provide this Court with the equitable

authority to excuse Reeves’ failure to exhaust his administrative remedies or to waive the

30-day waiting period.”); United States v. Clark, 2020 WL 1557397, at *3 (M.D. La. Apr.

1, 2020) (denying motion for compassionate release based on fears of contracting COVID-

19 in prison where defendant conceded he had not exhausted administrative remedies).




marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines;
Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary fibrosis; Smoking; Thalassemia; and
Type 1 diabetes mellitus.




                                                       6
      Case 2:13-cr-00380 Document 74 Filed on 07/29/20 in TXSD Page 7 of 7




        Because Movant admits that she has not complied with the exhaustion requirements

under § 3582, her motion is not ripe for review, and the Court is without jurisdiction to

grant it.

IV. CONCLUSION

        For the foregoing reasons, Defendant’s “Emergency [Motion for] Compassionate

Release Under First Step Act U.S.C. 18 § 3582(c)(1)(A) ‘Extraordinary and Compelling

Circumstances’” (D.E. 73) is DENIED.

        ORDERED on July 29, 2020.



                                                  _______________________________
                                                    NELVA GONZALES RAMOS
                                                  UNITED STATES DISTRICT JUDGE




                                            7
